UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7530



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TOMMY HENDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:02-cr-00826-PMD)


Submitted:   February 28, 2008             Decided:   March 7, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy   Henderson   appeals    the    district   court’s   order

denying his “Motion to Reopen Case and Dismiss Indictment.”               We

have     reviewed   the   record   and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Henderson, No. 2:02-cr-00826-PMD (D.S.C.

Sept. 21, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -